DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been cancelled. 
Claims 2-22 are pending and under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 9-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Losordo (Circ Res.  2011 109:428-436).

Losordo teaches cell therapy for treating obstructive coronary artery disease, e.g. myocardial ischemia. The cell therapy is to use autologous transplanting patients’ own bone marrow cells (BMC) to the heterologous tissue of said patient to ameliorate the condition of ischemia patients (See Abstract). Losord uses two dosages of BMC having CD34+ for autologous transplanting to the heterologous tissue, intra-myocardial injection to the patients. The results show that patients having the CD34+ BMC transplanting resulted in better cardiovascular functionality, including angina frequency, exercise tolerance, and major adverse cardiovascular events (See Abstract; Materials and Methods; Results; Figure 2).  

Two dosages of BMC for transplanting are  1x105 and 5x105 cells/kg body weight, respectively. Note, based on the number of cells clearly recorded here, i.e.  1 or 5 x105 cells/kg, it is inherent that a cell counter should be included, albeit no explicit description in the Method Section (this read on claim 14 with an aid of cell counter). Although Losordo does not expressly stated that 1x105  cells/kg is a threshold, nevertheless it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this concentration as a threshold for cellular therapy of transplanting BMC to the patients with reasonable expectation of success because the results have shown that at least 1x105cells/kg CD34+ BMC could ameliorate the condition of the patients. 

With regard to claims 3-4 , 10 , 15-16, and 20-22,  the recited 21000 CD34+cells/ml or 27100 CD34+cells/ml or total 420000 or 162600 CD34+, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the number of CD34+ BMC for reaching beneficial clinical outcome since it has been held that where the general conditions of a claim are disclosed in the prior art, i.e. CD34+BMC autologous transplanting, then discovering the optimum or workable ranges involves only routine skill in the art.  "[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. At 458,105 USPQ at 236-237. “The discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art." In re Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980).

With regard to claim 6, it is well-known and commonly practiced in the field to use anticoagulant in treating the blood sample for the assay. 

With regard to claims 9, 11-12, 18-19, and 20-21, Losordo uses intra-myocardial injection for the transplanting (See Methods). 

With regard to claim 13 and 22, the dosage used by Losordo is 1x105cells/kg.

4.	Claim(s) 2-4, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci (19th Annual Meeting of International Society of Cellular Therapy, Auckland, New Zealand.  April 22-25, 2013 Poster #99).

Similarly, Bartolucci teaches autologous intracoronary transplanting BMC to the heart tissue of the heart failure patients followed by examining cardiovascular functions.  Bartolucci found out the BMC treated group shown some improvement compared to that of control (i.e. without autologous transplanting BMC) (See Abstract).  The autologous BMC is about 8.19x106 cells of CD34+ BMC (See Abstract). The conclusion is that this dosage of CD34+ containing BMC exerts beneficial effect on the heart failure patients.  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the dosage of CD34+ BMC for the autologous transplanting to the tissue of the heart failure patients since it has been held that where the general conditions of a claim are disclosed in the prior art, i.e. CD34+ containing BMC to the heterologous tissue of the heart failure patients, discovering the optimum or workable ranges involves only routine skill in the art.  "[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. At 458,105 USPQ at 236-237. “The discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art." In re Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980).

With regard to claims 3-4, it is noted that Bartolucci only discloses the total number cells (8.19x106 cells ) not the unit in ml as in the claims. As has been established above, this would have been prima facie obvious for one ordinary skill in the art to optimize such concentration for a more beneficial results under case law of In re Aller and in re Boesch.  

5.            Claim(s) 5-7 and 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Losordo as applied to claims 2-4, 9-15, 17-22 above, and further in view of Muschler (US 20100167316).  

Losordo reference has been discussed above but Losordo does not detail treating the blood sample, e.g. using anticoagulant for BMC aspirate.

Muschler teaches use of anticoagulant for the bone marrow aspirate samples because of blood content. Muschler teaches using heparin, sodium citrate, or EDTA (See section 0037 and 86). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Muschler in using anticoagulant to prevent clotting of the bone marrow aspirates because of blood content and thus keep the blood in a solution state for subsequent analysis.  Using anticoagulant for handling blood-related samples are well known and commonly practiced in the field. It has becomes a routine practice.  
Moreover, Muschler also teaches using cell counter to count cells (see section 0072). Again this is also a routine practice in the art using flow cell cytometer in counting the cell dosage in the field. 

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Losordo as applied to claims 2-4, 9-15, 17-22 above, and further in view of Dunworth (US 20140110913).

Losordo reference has been discussed but Losordo does not explicitly teach using centrifugation for isolation of BMC aspirate.

Dunworth teaches using centrifugation in isolation bone marrow cells aspirate for further enrich collection of BMC (See section 0020). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Dunworth to isolate BMC by centrifugation of bone marrow aspirate. Using gravity centrifugation methodology for settling cell platelets in a solution is well known and commonly practiced in the field.   

7.            Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Losordo as applied to claims 2-4, 9-15, 17-22 above, and further in view of Turan (Stem Cells and Development 2011 Vol. 20: 1491). 

Losordo reference has been discussed above but Losordo is silent in transplanting CD133+ containing cells to the myocardial ischemia patients. 

Turan transplanted both CD34+ and CD133+ BMC to the myocardial ischemia patients and observed better cardiovascular functionality compared to that of control (See Title, Abstract and Figures 1-2 and Table 1-2). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method taught by Turan, such as using CD133+ containing cells for transplanting with reasonable expectation of success because the data have shown the benefiting of transplanting CD133+ cells to the ischemia patients. One ordinary skill in the art would have been motivated to combine both beneficial therapy in one shot to enhance the clinical outcome.  As to the threshold, one ordinary skill in the art would have been motivated to employ a concentration (dosage) preliminary study to identify the threshold of cell concentration as Losordo. Determining threshold for further experimentation is a routine practice in the laboratories. Moreover, using dosage slightly above threshold can also save cost/time in treating the patients in the long run should the lower concentration does not work. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10520505. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent 10520505 also teaches using CD19+, CD34+ and CD133+ BMC cell profiles above a threshold for autologous transplanting to the heart disease patients.

10.	Claims 2-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9945854. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 9945854 also teaches using CD19+, CD34+ and CD133+ BMC cell profiles above a threshold for autologous transplanting to the heart disease patients.


                                                                           Conclusion 

11.            No claim is allowed. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641